Citation Nr: 1538254	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia of the left patella with status post hemipatellectomy prior to October 14, 2010.

2.  Entitlement to an evaluation in excess of 60 percent for left knee chondromalacia of the left patella with status post hemipatellectomy since October 14, 2010, excluding the period for which a temporary total disability rating was in effect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reduced the evaluation of the 
Veteran's left knee chondromalacia from 40 percent to 10 percent disabling effective December 1, 2007. 

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In November 2009, February 2011, and September 2013, the Board remanded the claim for additional development.  

In a November 2009 decision, the Board granted a separate evaluation of 10 percent for instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy.  A December 2009 effectuated the November 2009 Board decision granting service connection for left knee instability associated with chondromalacia of the left patella with status post hemipatellectomy effective December 1, 2007.  As the November 2009 Board decision is final, the issue of instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy is not on appeal.

The issue of entitlement to whether new and material evidence has been received to reopen a claim for service connection for a back disability, to include as secondary to the Veteran's service-connected right and left knee disabilities has been raised by the record in a March 10, 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to October 14, 2010, the most probative evidence of record shows that the Veteran's left knee chondromalacia of the left patella with status post hemipatellectomy is manifested by flexion of the knee limited to, at most, 70 degrees and extension of the knee limited to at most 5 degrees, even taking into account his complaints of pain.

2.  Since October 14, 2010, the Veteran receives the maximum schedular evaluation allowable for his left knee.


CONCLUSIONS OF LAW

1.  Prior to October 14, 2010, the criteria for an evaluation in excess of 10 percent for left knee chondromalacia of the left patella with status post hemipatellectomy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5256, 5258-5263 (2014).

2.  Since October 14, 2010, the criteria for an evaluation in excess of 60 percent for left knee chondromalacia of the left patella with status post hemipatellectomy, excluding the period for which a temporary total disability rating was in effect have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5256, 5258-5263 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard November 2007 letter satisfied the duty to notify provisions.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

As noted above, in November 2009, February 2011, and September 2013, the Board remanded the claims for additional development.  Pursuant to the September 2013 remand directives, a VA retrospective medical opinion was obtained in September 2013 addressing how the Veteran's range of motion was affected by pain for the period on appeal prior to the Veteran's total left knee arthroplasty in December 2010.  The Board finds there has been substantial compliance with its September 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Rating Criteria

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2014).  






IV. Discussion

A.  Prior to October 14, 2010

Between December 1, 2007 and October 14, 2010, an evaluation of 10 percent was in effect for left knee chondromalacia of the left patella status post hemipatellectomy.  The Veteran contends that his left knee disability was more severe than the currently assigned rating and that he is entitled to a higher rating. 

DCs 5260 & 5261 - Limitation of Flexion & Extension

In June 2007, the Veteran reported that his knee hurts constantly, he had trouble putting on his shows, could not pick up his feet due to his knees, he had pain when climbing stairs or a ladder and squatting, and problems getting dressed.  The June 2007 VA examination showed range of motion from 0 degrees to 120 degrees. 

The January 2009 VA examination showed range of motion from 0 degrees to 90 degrees actively and passively with pain through the arc of motion.  Upon repetition, range of motion was the same, but there was increased pain.  The examiner diagnosed severe degenerative joint disease based on the physical examination and radiographs.  

At the March 2010 VA examination, the Veteran reported that he was unable to walk, stand, and bend his knees.  Examination showed active range of motion lacked 5 degrees of extension and flexion was 70 degrees with pain.  After repetition, neither pain nor range of motion changed.

In September 2013, the claims file was sent to a VA examiner for a retrospective medical opinion as to how the Veteran's left knee range of motion was affected by pain for the period on appeal prior to his total left knee arthroplasty.  The September 2013 VA medical provider reviewed the January 2009 VA examination and determined that, at that time, range of motion was from 0 to 90 degrees, with no increased pain after repetitive testing, and no evidence of fatigability, incoordination or weakness present, with pain only starting at 90 degrees of flexion.  The examiner determined the Veteran did not experience functional loss due to pain with repetitive use as he did not lose any range of motion in degrees with repeated use.

Accordingly, throughout the appeal period, the Veteran's range of motion was, at most limited to 5 degrees of extension and 70 degrees of flexion, including on repetition and with painful motion.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to a compensable level under DC 5260.  Because the Veteran's extension has been limited to no more than 5 degrees throughout the appeal period, a rating in excess of 10 percent is not warranted under DC 5261.

Because neither left knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss due to pain and on flare-up, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board thus finds that a rating in excess of 10 percent for limitation of motion is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.  As discussed above, the Veteran was rated for instability under DC 5257, but that evaluation is not on appeal and therefore will not be addressed in this decision.

Diagnostic Codes 5256, 5262, and 5263 provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively.  There is no evidence of such impairments.  Therefore, a higher rating is not available under these DCs.

Diagnostic Code 5258 and 5259 provide ratings for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint and symptomatic removal of the semilunar cartilage, respectively.  Consideration of Diagnostic Codes 5259 and 5258 are appropriate as a January 2009 MRI of the left knee showed a horizontal posterior horn and body medial meniscal tear with accompanying early medial compartment osteoarthritis.  The evidence also shows that the Veteran had left knee arthroscopies in 1983 and 1984, a partial patellectomy in 1984, and an arthroscopic debridement in 2005.  Additionally, in a June 2007 statement, the Veteran reported that his knees "try to lock in certain positions sometimes when walking."  The Veteran's left knee is also considered "symptomatic" as he has chronic pain and reports functional limitation.  

However, in this case the Board notes that separate ratings for dislocated semilunar cartilage or symptomatic removal of semilunar cartilage are not appropriate.  The provisions of 38 C.F.R. § 4.14 prohibit the evaluation of the same disability under various diagnoses, and provide that the evaluation of the same manifestations under different diagnoses is to be avoided.  Separate evaluations are, however, available when none of the manifestations of the disabilities at issue overlap.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  On its face, while dislocated semilunar cartilage and removal of the semilunar cartilage would not overlap with the already compensated arthritis, the symptomatology of these conditions does overlap. Diagnostic Codes 5003-5260 contemplates limitation of motion and pain.  Diagnostic Code 5257 contemplates his instability.  Because the symptomatology of the removal of semilunar cartilage overlaps with that of arthritis and instability, separate evaluations are prohibited under 38 C.F.R. § 4.14.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

B.  Since October 14, 2010

A temporary total disability rating was assigned from October 14, 2010 to December 1, 2011.  Effective December 1, 2011, the Veteran is in receipt of a 60 percent disability rating.  The Veteran seeks a higher rating.
Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Here, the combined evaluations for disabilities of the knee shall not exceed the 60 percent evaluation of Diagnostic Code 5162 (amputation at middle or lower thirds of leg). 

As the Veteran's currently assigned a rating of 60 percent, this equals the maximum evaluation of 60 percent under the amputation rule.  Therefore, no higher evaluation is available and a discussion of ratings under other DCs would not be beneficial to the Veteran.

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that referral for extra-schedular consideration is not warranted here.  The rating criteria contemplate the specific symptoms directly associated with the Veteran's left knee disability, including pain, instability, and functional limitations.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported left knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disability and referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims an inability to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the evidence does not show, nor has the Veteran contended, that his left knee condition prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Prior to October 14, 2010, entitlement to a disability rating in excess of 10 percent 
left knee chondromalacia of the left patella with status post hemipatellectomy is denied.

Since October 14, 2010, the criteria for an evaluation in excess of 60 percent for left knee chondromalacia of the left patella with status post hemipatellectomy is denied, excluding the period for which a temporary total disability rating was in effect.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


